DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-2 and 7 are objected to because of the following informalities:  
Claim 1: “the modulated signal stream” in line 12 should be “the modulated signal streams” for further clarity;
Claim 2: “the modulated signal stream” in line 3 should be “the modulated signal streams” for further clarity; and 
Claim 7: “the modulated signal stream is…” in line 2 should be “the modulated signal streams are…” for further clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, ”the optical signal” in line 5 lacks antecedent basis. Claims 2-7 are rejected for their dependency on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Naor et al. (USPGPub 20090040506 A1) in view of Horibe (USPGPub 20040172148 A1) and Kubo et al. (USPGPub 20200145182 A1).
Regarding claim 1, Naor teaches a position detecting device, comprising: light-emitting units (304) that emit optical signals that are intensity-modulated using modulated signal streams of different phases (see figure 3, radiation source 304; and ¶22, the different angular distributions are achieved through reflected radiation emanating from multiple radiation sources, wherein the intensity of each radiation source is modulated with a different frequency and/or phase); a light-receiving unit (312/322) that receives reflected light and converts the reflected light into an electric signal, the reflected light being the optical signal reflected by an object (306) (see figure 3, detectors 312 and 322 both of which are photodiodes which convert light into electrical signals and target 306); and a position detecting unit (3003 that receives the electric signal, and detects a position of the object (306) based on the electric signal (abstract, The apparatus can also be used to accurately measure the distance between the probe measurement head and a target surface; and see ¶38-41). However, Naor fails to explicitly teach a low-frequency cutoff unit that attenuates a signal component in the electric signal that has a frequency lower than a cutoff frequency; and wherein an initial period or an intermediate period in a modulation period, in which intensity-modulation is performed using the modulated signal stream, is defined as a first period, a period other than the first period is defined as a second period, the cutoff frequency in the first period is defined as a first cutoff frequency, the cutoff frequency in the second period is defined as a second cutoff frequency, and the low-frequency cutoff unit is configured to cause the first cutoff frequency to be higher than the second cutoff frequency.
However, Horibe teaches a low-frequency cutoff unit (101) that attenuates a signal component in the electric signal that has a frequency lower than a cutoff frequency (see figure 20, high-pass filter 101; and ¶148). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naor to incorporate the teachings of Horibe to further include a high-pass filter because [w]hen a reproduction signal having asymmetry passes through the high-pass filter 101, the DC component is cut off, and a DC offset is generated in the input signal of the A/D converter 3 as shown in FIG. 21. As the DC offset increases, the reproduction signal waveform undesirably exceeds the input dynamic range of the A/D converter 3, and a portion of the waveform is lost, whereby correct A/D conversion cannot be carried out (Horibe ¶9). However, the combination fails to explicitly teach wherein an initial period or an intermediate period in a modulation period, in which intensity-modulation is performed using the modulated signal stream, is defined as a first period, a period other than the first period is defined as a second period, the cutoff frequency in the first period is defined as a first cutoff frequency, the cutoff frequency in the second period is defined as a second cutoff frequency, and the low-frequency cutoff unit is configured to cause the first cutoff frequency to be higher than the second cutoff frequency.
However, Kubo teaches wherein an initial period or an intermediate period in a modulation period, in which intensity-modulation is performed using the modulated signal stream, is defined as a first period (see figure 1, high-speed signal generator 11 (emitting in a first period) and low-speed signal generator 12 (emitting in a second period different from the first since it’s a different emitting type); and ¶107, the low-speed signal and the high-speed signal desirably have the same modulation period of SS (Spread Spectrum) and desirably have the same modulation intensity of SS), a period other than the first period is defined as a second period (see figure 3A, high-speed signal (first period) and low-speed signal (second period)), the cutoff frequency in the first period is defined as a first cutoff frequency (¶185, The bias circuit 35 constitutes a high-pass filter together with the coupling capacitors C.sub.73, C.sub.74. Thus, it is necessary to increase resistance values of the resistors R.sub.23, R.sub.24 and lower the cutoff frequency of the high-pass filter to also pass a low-speed signal), the cutoff frequency in the second period is defined as a second cutoff frequency (¶185, The bias circuit 35 constitutes a high-pass filter together with the coupling capacitors C.sub.73, C.sub.74. Thus, it is necessary to increase resistance values of the resistors R.sub.23, R.sub.24 and lower the cutoff frequency of the high-pass filter to also pass a low-speed signal), and the low-frequency cutoff unit is configured to cause the first cutoff frequency to be higher than the second cutoff frequency (¶185, The bias circuit 35 constitutes a high-pass filter together with the coupling capacitors C.sub.73, C.sub.74. Thus, it is necessary to increase resistance values of the resistors R.sub.23, R.sub.24 and lower the cutoff frequency of the high-pass filter to also pass a low-speed signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Naor and Horibe to incorporate the teachings of Kubo to provide a first cutoff frequency higher than the modulation frequency in order to remove a modulation frequency from the data in order to only measure certain phases.
Regarding claim 3, Naor as modified by Horibe and Kubo teaches the position detecting device according to claim 1, wherein the first period is set to the initial period in the modulation period (Kubo, see figure 1, high-speed signal generator 11 (emitting in a first period) and low-speed signal generator 12 (emitting in a second period different from the first since it’s a different emitting type); and ¶107, the low-speed signal and the high-speed signal desirably have the same modulation period of SS (Spread Spectrum) and desirably have the same modulation intensity of SS).
Regarding claim 4, Naor as modified by Horibe and Kubo teaches the position detecting device according to claim 1, wherein the first period is set to a period in which only part of the light-emitting units (Kubo 11/12) emit light (Kubo, see figure 1, high-speed signal generator 11 (emitting in a first period) and low-speed signal generator 12 (emitting in a second period different from the first since it’s a different emitting type)).
Regarding claim 5, Naor as modified by Kubo teaches a position detecting device (Naor, abstract, The apparatus can also be used to accurately measure the distance between the probe measurement head and a target surface; and see ¶38-41). However, the combination fails to explicitly teach an AD conversion unit that converts an analog signal into a digital signal; and a digital signal processing unit that performs a computation process on the digital signal converted by the AD conversion unit, a variable gain amplifying unit that variably sets gain, the variable gain amplifying unit being provided between the low-frequency cutoff unit and the AD conversion unit, and the device is configured to control the gain of the variable gain amplifying unit such that an amplitude of the electric signal input to the AD conversion unit has a value within a predetermined specific range.
However, Horibe teaches an AD conversion unit (3) that converts an analog signal into a digital signal (see figure 20, A/D converter 3); and a digital signal processing unit that performs a computation process on the digital signal converted by the AD conversion unit (3) (¶5, FIG. 20 is a block diagram illustrating a conventional signal processing apparatus of this type), a variable gain amplifying unit (1) that variably sets gain, the variable gain amplifying unit (1) being provided between the low-frequency cutoff unit (101) and the AD conversion unit (3) (see figure 20, variable gain amplifier 1), and the device is configured to control the gain of the variable gain amplifying unit (1) such that an amplitude of the electric signal input to the AD conversion unit has a value within a predetermined specific range (see figure 20, gain controller 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Naor and Kubo to further include a digital processing circuit because digitization of analog circuits has progressed as semiconductor processes have been shrunk, and efforts for reduction in circuit scale, improvement in circuit stability, reduction in power consumption and the like have been made. Further, support for process shrinkage is facilitated by digitization, leading to an advantage of improvement in development efficiency (Horibe ¶2). 
Regarding claim 6, Naor as modified by Horibe and Kubo teaches the position detecting device according to claim 5, wherein the amplitude of the electric signal is a difference value between the electric signal when the light-emitting units are lit simultaneously and the electric signal when the light-emitting units are turned off simultaneously (Horibe, ¶66, amplitude detection is carried out by calculating a difference between the peak value and the bottom value).
Regarding claim 7, Naor as modified by Horibe and Kubo teaches the position detecting device according to claim 5, wherein the variable gain amplifying unit (Horibe 1) changes the gain in a period in which the modulated signal stream is not provided (Horibe, ¶6, a variable gain amplifier 1 which gives a gain based on an inputted gain control signal to the inputted reproduction signal from which the DC offset is removed by the high-pass filter 101 (note: the high-pass filter can remove the modulation)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naor et al. (USPGPub 20090040506 A1) in view of Horibe (USPGPub 20040172148 A1) and Kubo et al. (USPGPub 20200145182 A1) as applied to claim 1 above, and further in view of Ueno et al. (USPGPub 20220252706 A1).
Regarding claim 2, Naor as modified by Horibe and Kubo teaches a cutoff frequency (Horibe, see figure 20, high-pass filter 101) and a modulation frequency related to the intensity-modulation using the modulated signal stream (Naor, ¶22, the different angular distributions are achieved through reflected radiation emanating from multiple radiation sources, wherein the intensity of each radiation source is modulated with a different frequency and/or phase). However, the combination fails to explicitly teach wherein the first cutoff frequency is higher than a modulation frequency.
However, Ueno teaches wherein the first cutoff frequency is higher than a modulation frequency (¶65, when [Frequency of modulation signal S.sub.em]>[Frequency of first criterion signal S.sub.eb], a high-pass filter in which cutoff is set to [(frequency of modulation signal S.sub.em+frequency of first criterion signal S.sub.eb)/2] can be provided in the filters F1 and F2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Naor, Horibe, and Kubo to incorporate the teachings of Ueno to provide a first cutoff frequency higher than the modulation frequency in order to remove a modulation frequency from the data in order to only measure certain phases.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878